internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-101056-00 date date company state m n p formula a formula b a b c dear this letter responds to a letter from m dated date requesting a ruling that the restrictions placed on company’s nonvoting common_stock by an employment agreement the agreement will not cause company to have a second class of stock under sec_1361 of the internal_revenue_code company represents the following facts company a state corporation is owned by m n and p company elected under sec_1362 to be an s_corporation effective a p entered into the agreement with company effective b as part of the plr-101056-00 agreement p was given company common_stock consisting of nonvoting shares the agreement provides that company is obligated to buy p’s stock if certain events occur by formula a higher stock purchase_price is provided for nonvoluntary events than for voluntary ones nonvoluntary events include death or disability divorce termination of employment by company without just cause or termination of employment by p with just cause voluntary events include termination of employment by p without just cause or termination of employment by company with just cause upon the occurrence of a nonvoluntary event company must buy p’s stock for a price that reflects the parties’ good_faith determination of fair_market_value this price is determined by formula a upon the occurrence of a voluntary event p will receive a price that reflects only the increase in shareholders’ equity since c this price is determined by formula b the agreement does not affect the amount of dividend distributions or liquidation proceeds which is the same for all shareholders company represents that the agreement is a commercial contract negotiated at arm’s length between unrelated parties as part of the terms of employment of a key company officer company further represents that it is not a principal purpose of the agreement to circumvent the single- class-of-stock requirement of sec_1361 sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding plr-101056-00 agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights based solely on the facts as represented by company in its request we rule that the restrictions placed on the nonvoting common_stock by the agreement will be disregarded in determining whether company’s shares of stock confer identical rights except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code in particular no opinion is expressed on whether company meets the other requirements of sec_1361 in accordance with the power_of_attorney on file with this office we are sending you the original of this letter with copies to the taxpayer and the taxpayer’s other authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely joni larson acting assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
